Name: Commission Regulation (EEC) No 2252/90 of 31 July 1990 concerning the methods of implementation of Council Regulation (EEC) No 2060/90 on transitional measures concerning trade with the German Democratic Republic in the agriculture and fisheries sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 90 No L 203/61Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2252/90 of 31 July 1990 concerning the methods of implementation of Council Regulation (EEC) No 2060/90 on transitional measures concerning trade with the German Democratic Republic in the agriculture and fisheries sector Whereas in order to allow free access of Community goods to the German Democratic Republic as well as equivalent access of the latter's goods to the Community, it is necessary to make the rules on Community transit as provided for in Articles 2 to 5 of Commission Regulation (EEC) No 1795/90 of 29 June 1990 concerning the methods of implementation of Council Regulation (EEC) No 1794/90 on the transitional measures for trade with the German Democratic Republic (2) applicable to the products in question ; Whereas it is necessary to take into account the specific provisions applicable to trade between the Community as constituted on 31 December 1985 on the one hand and Spain and Portugal on the other ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2060/90 of 16 July 1990 on transitional measures concerning trade with the German Democratic Republic in the agriculture and fisheries sector ( l ), and in particular Article 5 thereof, Whereas it was announced in a joint statement issued on 21 June 1990 by the customs authorities of the Federal Republic of Germany and of the German Democratic Republic that, with effect from 1 July 1990, trade in agri ­ cultural products between the German Democratic Repu ­ blic and third countries would be subject to the same customs rules and procedures which apply to trade between the Federal Republic of Germany and third countries ; Whereas mechanisms similar to those of the common agricultural policy are to be applied by the German Democratic Republic which is to grant free access to its territory to Community goods on a reciprocal basis ; whereas the said authorities have undertaken to work closely together and have made provision for the syste ­ matic application of the Community transit regime (external procedure) to all goods coming from third coun ­ tries and destined for the Federal Republic of Germany or for other Member States of the Community ; Whereas in applying this Regulation the Federal Republic of Germany will maintain a close liaison with the Commission in order to be able to take, in concert with the German Democratic Republic, such measures as may be necessary to ensure that the provisions of the common agricultural policy as regards third countries are not circumvented ; Whereas the conditions set out in Article 3 of Regulation (EEC) No 2060/90 are fulfilled in respect of the products concerned while taking account of the effect of the mechanisms in question on the production and marke ­ ting of the products ; Whereas to avoid products that are not priced at a similar level to that in the Community being imported into the Community without any levy being collected, suspension must be made contingent upon certain conditions being met in particular, that the products in question should originate in the German Democratic Republic ; Article 1 1 . It is hereby established that the conditions laid down in Article 3 of Regulation (EEC) No 2060/90 are met in respect of the products referred to in Article 1 of the said Regulation . 2. However, suspension, as a result of paragraph 1 , of the collection of levies and the application of other charges, quantitative restrictions and measures having equivalent effect does not affect the application of mone ­ tary compensatory amounts or of the specific provisions of the Act of Accession of Spain and Portugal and does not apply to products that have been shown to have been :  wholly obtained in the German Democratic Republic,  imported and released for free circulation in the German Democratic Republic on collection of a levy at the Community level,  imported from the Community and released for free circulation in the German Democratic Republic without benefit of any Community export refund. A certificate issued by the 'Anstalt ftir landwirtschaftliche Marktordnung' of the German Democratic Republic shall constitute proof that the conditions laid down in the first (' OJ No L 188, 20. 7. 1990, p. 1 . O OJ No L 166, 29. 6. 1990, p. 3 . No L 203/62 Official Journal of the European Communities 1 . 8 . 90 indent have been met and a model of such certificate will be published in the 'C' series of the Official Journal of the European Communities. Article 2 Articles 2 to 5 of Regulation (EEC) No 1 795/90 shall apply to the movement of the products and goods referred to in Article 1 of Regulation (EEC) No 2060/90 between the Community and the German Democratic Republic. Article 3 This Regulation shall enter into force on 1 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission